WASSERSTROM, Chief Judge.
Defendant was convicted in November 1978, after a jury trial, of assault with malice aforethought. He appeals on the sole ground that the manner of the jury selection was an unconstitutional deprivation of his right to a jury composed of a representative cross section of society as decided in Duren v. Missouri, 439 U.S. 357, 99 S.Ct. 664, 58 L.Ed.2d 579 (1979).
The state seeks to distinguish Duren, supra, on the ground that decision rested on proof of discriminatory selection of the 1976 jury wheel, whereas the jury which sat in the present case was selected from the 1978 Jackson County Jury wheel. The state insists that the evidence in this case was inadequate to condemn the 1978 selection.
In making that argument, the Attorney General recognizes that it challenges head-on a number of recent decisions of this court. State v. Hawkins, 582 S.W.2d 333 (Mo.App.1979); State v. Donahue, 585 S.W.2d 160 (Mo.App.1979); State v. Beavers, 591 S.W.2d 215 (Mo.App.1979). Notwithstanding the Attorney General’s disagreement, we continue to adhere to those rulings.
The judgment is reversed and the case remanded for a new trial.
All concur.